DETAILED ACTION

The applicant amended claims 1, 7, 8, 14, 15, and 20 in the amendment received on 01-25-2021.

The applicant cancelled claims 3, 10, 17, and 18 in the amendment received on 01-25-2021.

Claims 1, 2, 5-9, 12-16, 19, and 20 are pending.

Allowable Subject Matter

Claims 1, 2, 5-9, 12-16, 19, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 8, and 15 similarly define the distinct features, “a machine-readable medium storing computer-executable instructions; and at least one hardware processor communicatively coupled to the machine-readable medium that, when the computer-executable instructions are executed, configures the system to: receive a heartbeat message from an instant messaging application executing at a computing device, the heartbeat message communicated from the computing device to the system at a predetermined time interval that is dynamically .



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447


/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446